Citation Nr: 0301142	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-04 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for right clavicle 
disability .

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He was a prisoner of war (POW) of the 
German government from March 1944 to May 1945. 

This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on 
appeal from a rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was a POW from March 1944 to May 1945.

2.  The medical evidence of record reveals that the 
veteran currently has post-traumatic osteoarthritis of the 
right knee, right clavicle and cervical spine demonstrated 
by x-ray evidence and manifested by limitation of motion 
and/or painful motion.

3.  It is as likely as not that the veteran's post 
traumatic osteoarthritis of the right knee, right clavicle 
and cervical spine are related to service when he was shot 
down and captured.  He likely would not have received 
medical treatment while a POW.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the post-
traumatic osteoarthritis of the right knee, right 
clavicle, and cervical spine is presumed to have been 
incurred in service by reason of his status as a former 
POW.  38 U.S.C.A. §§ 1110, 1112(b)(12), 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(e), 3.307(a)(5) 
3.309(c), 4.71a, Diagnostic Code 5010-5003 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to service connection in an October 1998 
development; the April 1999 rating decision; a June 2001 
development letter; in the September 2001 rating decision; 
a December 2001 development letter; and the April 2002 
statement of the case.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
collected medical records from all health care providers 
identified by the veteran.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claims.  He was given the opportunity to appear and 
testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his 
claims, but declined to do so.  As the record shows that 
the veteran has been afforded VA examinations in November 
1998 and August 2001 in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  The Board does not know of any 
additional relevant evidence, which is available.

The requirements of the VCAA have been substantially met.  
Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required 
or helpful to his case.  Thus, further remand would serve 
no useful purpose.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Finally, there is no 
prejudice to the veteran in deciding his claims on the 
merits, because he has been told what the requirements are 
to establish his claims and has been provided sufficient 
opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information 
that might substantiate his claims.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
3 8 C.F.R. § 3.159).  Therefore, the claims are ready for 
appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  Where there 
is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If the veteran is a former POW and was interned or 
detained for not less than 30 days, post-traumatic 
osteoarthritis which became manifest to a degree of 10 
percent or more at any time after active military, naval 
or air service shall be considered to have been incurred 
in or aggravated by such service even though there is no 
record of such disease during service.  38 U.S.C.A. § 
1112(b)(12) (West 1991); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(c) (2002).  

The veteran's service medical records are negative for 
complaints or findings of any orthopedic disorders.  
However, service records do note that he was a prisoner of 
war (POW) from March 1944 to May 1945.  Thus, the 
veteran's 18-month captivity as a POW qualifies him for 
presumptions as a former POW.  In 1948 the veteran filed a 
claim for several unrelated disorders.  At this time the 
veteran gave a history of sustaining injuring during a 
parachute jump at the time of capture.  

In October 1998, the veteran filed a claim for service 
connection for right shoulder, right knee and cervical 
spine disorders.  In connection with his claim he 
underwent VA examination in November 1998 noting that as a 
POW, he injured his right shoulder, right knee and neck 
after parachuting from an airplane.  Since then he has had 
chronic neck, right shoulder and right knee pain.  

Evaluation of the right clavicle revealed crepitus with 
shoulder abduction and external rotation, which caused 
discomfort.  The examiner noted that it was not usual to 
develop primary degenerative changes in that area, but 
because this mechanism corresponded to the veteran's 
inservice injury it was within a reasonable degree of 
certainty to be the etiology of his right sternoclavicular 
joint pain.  

Evaluation of the right knee revealed discomfort with 
recurrent effusions and minimal patellofemoral discomfort.  
Range of motion was 10 to 125 degrees.  X-rays of the 
right knee revealed some early degenerative changes.  The 
examiner concluded that the veteran's knee injury may 
certainly be attributable to his fall from the airplane 
although this degree of degenerative change was not 
uncommon in his age group.

Evaluation of the cervical spine revealed full range of 
motion, which did not appear to cause discomfort.  X-rays 
of the cervical spine revealed early degenerative changes.  
The examiner concluded, with a lesser degree of certainty, 
that the veteran's cervical spine pain may also be 
attributable to his previous injury.  

During subsequent VA examination in August 2001 the 
veteran again reported his history or inservice injury.  
Examination the right clavicle revealed slight tenderness 
on palpation.  There was slight enlargement of the distal 
end of the clavicle.  The veteran reported occasional 
swelling with excessive right arm use.  Evaluation of the 
right knee revealed flexion to 100 degrees and extension 
to 0 degrees with pain.  Evaluation of the cervical spine 
showed lateral flexion of the head to 40 degrees 
bilaterally with pulling and grinding of the cervical 
area.  He could flex to 30 degrees and extend to 30 
degrees with pulling to the neck and grinding sensation.  
Rotation was to 45 degrees bilaterally also with grinding 
and pulling to the neck.  

The Board notes that the medical examination conducted in 
connection with the veteran's discharge from service in 
1945 revealed no articular complaints or abnormalities.  
Post-service evidence does not show any clinical evidence 
related to the right shoulder, right knee or the cervical 
spine until many years after service separation.  On the 
other hand, there is uncontroverted evidence that he was a 
prisoner of war for 18 months.  Furthermore, he was 
apparently shot down at the time of capture and has 
reported an abnormal parachute landing.  The arthritis in 
the affected joints has not been shown to be bilateral, 
and he likely received little or no medical treatment 
during the time as a POW.

The Board notes that radiographically there are mild 
degenerative changes to the right knee, cervical spine and 
right acromioclavicular joint.  Moreover, the veteran has 
complained of pain in all these joints.  Under Diagnostic 
Code 5010-5003 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), each joint may be regarded as compensably 
disabling.  Further, the VA examiner in November 1998 
opined that service connected trauma could not be ruled 
out as a cause of the veteran's degenerative changes.  

There is no medical evidence indicating that said 
osteoarthritis had its onset at a point in time other than 
when the veteran was in service.  Accounts provided over 
the years by the veteran concerning trauma during POW 
captivity have been consistent.  He has described several 
times that he was injured by parachuting from a plane.

Based on the above, and with application of the provisions 
of 38 C.F.R. § 3.309, the Board finds that the evidence 
is, at a minimum, in relative equipoise as to whether the 
veteran's current arthritic changes of the right knee, 
right shoulder, and cervical spine were incurred while on 
active duty.  Accordingly, there is a basis for granting 
service connection for post-traumatic osteoarthritis of 
the right shoulder, right knee and cervical spine based on 
the presumption applicable in the case of former POWs. 


ORDER


Entitlement to service connection for post-traumatic 
osteoarthritis of the right knee is granted.

Entitlement to service connection for post-traumatic 
osteoarthritis of the right shoulder is granted.

Entitlement to service connection for post-traumatic 
osteoarthritis of the cervical spine is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

